Citation Nr: 1647750	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from February 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded these matters for additional development in August 2014.  The remand directed the AOJ to obtain an examination.  The requested development has been completed, and the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran has experienced continuous right knee symptoms since service.  

2.  The Veteran has experienced continuous left knee symptoms since service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the claims for service connection for left and right knee disabilities, the Board need not discuss VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  The favorable disposition regarding the service connection claims in the decision below has resulted in a full grant of the benefits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Right and Left Knee Disabilities

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has been diagnosed with osteoarthritis of both knees.  Arthritis is a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies to the claims for service connection for left and right knee disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this regard, where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in or aggravated by service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

 In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts that he injured his knees during service and has had problems with his knees since service.

The Veteran had active duty service from February 1963 to February 1967.  During service, the Veteran reported knee pain.  An October 1966 entry in the service treatment records reflects that the Veteran reported knee pain after striking his left knee on a pipe.  An orthopedic evaluation completed in October 1966 shows that the Veteran reported a one and half year history of bilateral knee pain, aggravated by activity.  X-rays of the knees were negative.  However, on examination, there was bilateral grinding-grating of the patellofemoral area and pain with patellofemoral compression.  The diagnostic impression was bilateral chondromalacia patella.  The separation examination does not reflect complaints or findings of a knee disability.

VA treatment records dated in September 2001 reflect that the Veteran complained of knee pain and a history of knee problems in service.  A September 2001 x-ray report noted minimal osteophyte formation at the articular margins of the patella, superiorly and inferiorly.  No other significant bone or joint abnormalities were identified.   

At an August 2010 VA examination, the Veteran reported that bilateral knee problems started in service and had continued to the present.   He reported a history of knee problems throughout the years since service.  The examiner diagnosed mild to moderate tricompartment osteoarthritis of both knees.  The examiner opined that it is less likely than not caused by the chondromalacia patella diagnosed in service.  The examiner opined that that condition healed without residuals, and osteoarthritis is related to the aging process.  

An addendum opinion was obtained in October 2014.  The examiner opined that chondromalacia resolved, based upon an absence of complaints of that condition. The examiner indicated that it was not possible to determine when chondromalacia resolved.  The examiner opined that there is no evidence linking chondromalacia to the Veteran's current osteoarthritis.   The examiner explained that there is no record of continued symptoms.  However, the examiner noted that the Veteran appeared credible and gave a history on examination that was similar to the history he previously reported in 2010.  

In sum, the Veteran was diagnosed with bilateral chondromalacia in service and reported a more than one-year history of knee pain at that time.  He testified that he continued to experience knee pain since service.  VA treatment records several years prior to his claim show that he reported knee pain and a history of knee injury in service.   His testimony of bilateral knee symptoms since service is both competent and credible.  The VA examiner opined that the Veteran's current osteoarthritis is not linked to the chondromalacia treated in service because the chondromalacia resolved.  However, the examiner was not able to determine when the symptoms resolved.  The evidence of continuous bilateral knee symptoms since service is at least in equipoise.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for osteoarthritis of the left and right knees is warranted.  


ORDER

Service connection for osteoarthritis of the left knee is granted.

Service connection for osteoarthritis of the right knee is granted.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


